

116 HRES 997 IH: Expressing support for the Fourth of July, America’s birthday, and the hundreds of businesses and workers that make up the fireworks industry.
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 997IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Johnson of South Dakota submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the Fourth of July, America’s birthday, and the hundreds of businesses and workers that make up the fireworks industry.Whereas, on July 3, 1776, Founding Father John Adams wrote to Abigail Adams expressing his belief that the signing of the Declaration of Independence should be commemorated with Pomp and Parade, with Shows, Games, Sports, Guns, Bells, Bonfires and Illuminations from one End of this Continent to the other from this Time forward forever more;Whereas, on July 4, 1777, reflecting the vision of John Adams, fireworks were set off in Philadelphia as part of a celebration to commemorate Independence Day;Whereas throughout our history, Americans in cities and towns large and small have celebrated the birth of our great Nation, with 16,000 fireworks displays on Independence Day in 2019 alone;Whereas an estimated 49 million Americans traveled on vacation to these cities and towns during the Fourth of July holiday in 2019;Whereas 49 States plus the District of Columbia allow some or all types of consumer fireworks;Whereas retail sales of fireworks have skyrocketed in recent years;Whereas Americans spend more than $1 billion on fireworks annually, and close to $900 million is spent on consumer fireworks alone;Whereas the United States fireworks industry is committed to promoting the legal and safe handling and use of all fireworks;Whereas for the first time in over 10 years, Mount Rushmore, our Nation’s Shrine of Democracy, will resume using fireworks in 2020;Whereas the fireworks industry serves as a livelihood for many small business owners and operators across the country;Whereas fireworks celebrations are important economic drivers for cities and towns across the country; andWhereas many cities and towns across the country are canceling or are considering canceling their annual Fourth of July celebrations: Now, therefore, be itThat the House of Representatives—(1)recognizes the historic importance of fireworks displays in the United States, particularly in annual Independence Day celebrations;(2)recognizes that the fireworks industry brings joy to communities and neighborhoods across the country and is good for our national psyche;(3)supports the commitment to bring fireworks back to our Nation’s Shrine of Democracy at Mount Rushmore; and(4)urges cities, towns, counties, and other municipalities to save the Fourth of July by reconsidering postponing or canceling their Fourth of July celebrations, so that Americans can enjoy our Nation’s birthday while adhering to appropriate social distancing guidelines.